ELECTRONICALL
ELecTronicaLLyerme: 3:20-Cv-00409-WHR Doc #: 1-1 Filed: 10/02/20 Page: 1 of 6 PAGEID #:5
FRIDAY SEPTEMBER 18 2020 08:59:51 AM

CASE NUMBER: 2020 CV 03603

MIKE FOLEY

CLERK OF COURTS MONTGOMERY COUNTY OHIO

IN THE COURT OF COMMON PLEAS, MONTGOMERY COUNTY OHIO

CIVIL DIVISION
SUMMONS
PLAINTIFF CASE NUMBER
HOLLY FURNAS et al 2020 CV 03603
VS .
DEFENDANT ARTICLE NUMBER
WALMART INC et al , 396950234865

TO THE FOLLOWING NAMED DEFENDANT:
WALMART INC

CO CT CORPORATION SYSTEM -

4400 EASTON COMMONS WAY
COLUMBUS OH 43219

You have been named.a Defendant or Respondent in a complaint filed in Montgomery County
Court of Common Pleas, Dayton, Ohio.A copy of the Complaint is attached.

 

BY:
HOLLY FURNAS

642 NORTH 9TH STREET
MIAMISBURG,.OH 45342

PLAINTIFF ATTORNEY:
STEPHEN P O'KEEFE
O'KEEFE FIRM LPA

7385 FAR HILLS AVENUE
DAYTON, OH 45459

You are hereby summoned and required to serve upon the Plaintiffs attorney, or upon the Plaintiff,
if the Plaintiff does not have an attorney, a copy of an Answer to the Complaint within 28 days
after receipt of this summons, exclusive of the day you received the summons. Your
original Answermust be filed with the Clerk of Court’s Office within 3 daysafter you serve the
Plaintiffs attorney or Plaintiff.
Case: 3:20-cv-00409-WHR Doc #: 1-1 Filed: 10/02/20 Page: 2 of 6 PAGEID #: 6

Xe

If you fail to appear and defend, Judgment by Default may be rendered against you
granting Plaintiff(s) the relief demanded in the Complaint.

NOTE:

If you are represented by an attorney, your attorney is required to electronically file your Answer
through the Court’s authorized electronic filing system. See Montgomery County Common Pleas
Court Loc. R. 1.15, Electronic Filing of Court Documents, for requirements of electronic filing.
Local rules can be accessed at www.montcourt.oh.gov. Service of the Answer will be made upon
the Plaintiff's attorney through the Court’s authorized electronic filing system. If the Plaintiff does
not have an attorney, your attorney is required to serve a paper copy of your Answer to the
Plaintiff.

If you are representing yourself (appearing pro se), you have the option to file your Answer in
paper OR through the Court's authorized electronic filing system (See Loc. R. 1.15, Electronic
Filing of Court Documents). Local rules can be accessed at www.montcourt.oh.gov. If you file
your Answer in paper, you are required to serve a paper copy of your Answer to the Plaintiff's
Attorney or the Plaintiff. If you file your Answer electronically, service of the Answer will be made
upon the Plaintiff's attorney through the Court’s. authorized electronic filing system. If the Plaintiff
does not have an attorney, you are required to serve a paper copy of your Answer to the Plaintiff.

/s/ MIKE FOLEY, ISSUED Friday, September 18, 2020
MIKE FOLEY, CLERK

COURT OF COMMON PLEAS

MONTGOMERY COUNTY, OHIO

 

PREPARED ELECTRONICALLY
Case: 3:20-cv-00409-WHR Doc #: 1-1 Filed: 10/02/20 Page: 3 of 6 PAGEID #: 7

PLAINTIFF

HOLLY FURNAS et al

VS

DEFENDANT

WALMART INC et al

In The Court Of Common Pleas, Montgomery County Ohio

Civil Division
RETURN OF SERVICE SUMMONS

CASE NUMBER
2020 CV 03603

ARTICLE NUMBER

TO THE FOLLOWING NAMED PARTY:
WALMART INC
CO CT CORPORATION SYSTEM
4400 EASTON COMMONS WAY

COLUMBUS, OH 43219

SERVICE
MILEAGE
TOTAL
DATE

SERVICE
MILEAGE
TOTAL
DATE

SERVICE
MILEAGE
TOTAL
DATE

FEES

FEES

“FEES

$

 

 

396950234865
RETURN OF SERVICE(PERSONAL)
| received the documenton_. __- , 2020, at o'clock M. and
made personal service of it upon by locating him/them and
tendering a copy of the document and accompanying documents, on
, 2020.
By
RETURN OF SERVICE(RESIDENCE)
l received the document on __, 2020, at o'clock M. and
made residence service of it upon by leaving, at his/their
usual place of residence with a person of suitable age
and discretion then residing therein a copy of the complaint and accompanying
documents, on , 2020.
By
RETURN OF SERVICE(FAILURE OF SERVICE)
| received the document on , 2020, at o'clock M. with
instructions to make personal/residence service upon
and | was

 

unable to serve a copy documents upon him/them for the following reasons:

 

By

 
, Case: 3:20-cv-00409-WHR Doc #: 1-1 Filed: 10/02/29 Ragen Gale RAGEID #: 8

COURT OF COMMON PLEAS

Thursday, September 17, 2020 3:39:11 PM

CASE NUMBER: 2020 CV 03603 Docket iD: 34906296
MIKE FOLEY

CLERK OF COURTS MONTGOMERY COUNTY OHIO

IN THE COMMON PLEAS COURT OF MONTGOMERY COUNTY, OHIO

CIVIL DIVISION

HOLLY FURNAS
642 North 9" Street
Miamisburg, OH 45342

- and

JOHN FURNAS
642 North 9" Street
Miamisburg, OH 45342

Plaintiffs

WALMART INC.

c/o CT Corporation System

4400 Easton Commons Way, Suite 125
Columbus, OH 43219

and

WAL-MART STORES, INC.
PO Box-8050 MS 0555
Bentonville, AR 72716

Defendants

CASE NO.

JUDGE

COMPLAINT FOR PERSONAL
INJURIES

 

Now come Plaintiffs and for their Complaint, hereby state as follows:

1. Plaintiffs are residents.of Montgomery County, Ohio.

2. Upon information and belief, at all times relevant, Defendant Walmart Inc., (hereinafter
“Defendant Walmart”) is a corporation licensed to do business in the State of Ohio, County
of Montgomery. It is the owner and/or operator of the Wal-Mart store located at 8800
Kingsridge Dr., Miamisburg, OH, 45458, which is located in Montgomery County, Ohio.
Case: 3:20-cv-00409-WHR Doc #: 1-1 Filed: 10/02/20 Page: 5 of 6 PAGEID #: 9

3. Upon information and belief, at all times relevant, Defendant Wal-Mart Stores, Inc.
(hereinafter “Defendant Wal-Mart Stores”) is the owner of the real property located at 8800
Kingsridge Dr., Miamisburg, OH, 45458.

FIRST CLAIM FOR RELIEF

4. On October 9, 2019, Plaintiff Holly Furnas, was a business invitee at the Walmart store located
at 8800 Kingsridge Dr., Miamisburg, Ohio. The store was open to the public at the time Holly was
in the store. While walking through the store, she turned a corner and was injured as a result of
tripping and falling, the proximate cause of which was a dangerous and hazardous condition
created by Defendants, and/or their agents and/or employees. This dangerous and hazardous
condition consisted of a wooden pallet, which was not easily visible to users and which stuck out
several inches into the walkway. The end of the pallet was obscured by a point-of-purchase
display. The positioning of the pallet was in violation of Walmart’s own safety standards, and
those of the industry. Defendants knew this dangerous condition existed but failed to correct the
condition and/or warn patrons of this dangerous condition.

5. Defendant Wal-Mart Stores was, and is, the owner of the real property that is the site of the
incident described above. As the property owner, it had a duty to exercise reasonable care in the
design, construction, maintenance and upkeep of the property, including the negligent and reckless.
positioning of the display and wooden pallet.

5. Defendants breached their duty of reasonable care by negligently, wantonly or recklessly failing
to properly design, construct, maintain or place the wooden pallet and the point-of-sale display,
which created an unnecessarily dangerous and hazardous condition.

6. As the direct and proximate result of the negligent acts and omissions of the Defendants,
Plaintiffs sustained injuries and damages as follows:

a. Severe and permanent injuries including but not limited to a Grade III
chondromalacia of her right knee, requiring surgery and extensive rehabilitation.

b. Great pain and suffering, both physical and emotional, and loss of ability to perform.
usual functions and the injuries will cause further pain and suffering and loss of
ability to perform usual functions in the future;

c. Reasonable and necessary medical expenses in excess of $21,000;

d. Miscellaneous out of pocket expenses.
at

Case: 3:20-cv-00409-WHR Doc #: 1-1 Filed: 10/02/20 Page: 6 of 6 PAGEID #: 10

SECOND CLAIM FOR RELIEF
7. Plaintiff incorporates each and every allegation contained above as if fully rewritten.

8. As a direct and proximate result of Defendant’s negligent acts and/or omissions as set forth
above, all Plaintiffs have suffered pecuniary loss and non-pecuniary loss, including, but not
necessarily limited to, loss of support, services, care, assistance, protection, guidance, education,
consortium, mental anguish, emotional distress, and loss of enjoyment of life, and further will, in
the future, suffer pecuniary loss and non-pecuniary loss, including, but not necessarily limited to,
loss of support, services, care, assistance, protection, guidance, education, consortium, mental
anguish, emotional distress, and loss of enjoyment of life.

WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally for
damages in an amount in excess of $25,000.00, attorney fees associated with this action, the costs
of this action, and any other relief this court deems necessary and just.

Respectfully submitted:

/s/ Stephen P. O’Keefe

Stephen P. O’Keefe (#0065066)
sokeefe@gomedmalohio.com
THE O’KEEFE FIRM

7385 Far Hills Ave.

Centerville, OH 45459
937/643-0600

937/586-9495 (fax)
